Citation Nr: 1103935	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis and 
allergies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1946 to December 
1947 and from October 1948 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in November 2008 for further development and 
adjudicative action.  The case has been returned to the Board for 
further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a January 2005 statement, the Veteran reported that he had 
received treatment for hypertension and allergies/sinusitis at a 
military hospital after his service discharge in 1967.  When last 
before the Board in November 2008, these issues were remanded so 
that an attempt could be made to procure such records from the 
Fort Bliss Army Hospital.  The remand further ordered that, if 
clinical records were received showing treatment for 
sinusitis/allergies, then a VA examination was to be arranged.  
If such records demonstrated treatment for hypertension, then a 
file review was requested, for the purpose of yielding a nexus 
opinion.

Per the November 2008 remand instructions, in December 2010, 
additional post-service treatment records from Bliss Hospital at 
Fort Huachuca were associated with the claims file.  These 
records indicate high blood pressure readings recorded shortly 
after service and further reveal a finding of chronic sinusitis 
in November 1967.  However, despite receipt of such records, no 
additional development was undertaken.  In this regard, it is 
noted that remand instructions of the Board are neither optional 
nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The record should be submitted to the VA 
examiner who conducted the November 2005 
cardiovascular examination, or, if he is 
unavailable, to another comparably qualified 
examiner.  After a review of the complete 
record, the examiner should either confirm or 
revise the opinion expressed in November 2005 
regarding the etiology of the Veteran's 
currently diagnosed hypertension.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

2.  Schedule an appropriate VA examination to 
determine if any current sinusitis/allergies 
disorder is related to active service. The 
claims folder must be made available to the 
examiner.  After a physical evaluation and 
review of the claims folder, the examiner 
should express a medical opinion as to 
whether it is at least as likely as not that 
any allergies or sinus disorder diagnosed at 
the examination is related to active service.  
All opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

3.  Upon completion of the above, 
readjudicate the Veteran's claims of service 
connection for hypertension and 
allergies/sinusitis.  If these benefits 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



